DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
	Claim 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, “A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method” of claims 1-18 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-18, the limitations directed to additional elements include: “one or more processors to perform a method for transferring data files, the method comprising”.
In exemplary claim 1, limitations reciting the abstract idea are as follows: “provide a location for saving transferred data files; identify an operating system associated with the data files; identify a database system associated with the data files” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about steps for (a) providing a data file location to be saved, (b) identifying an operating system installed in the machine and (c) database system associated with the data at the location. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); This limitation, in the context of this claim, encompasses the user thinking of “navigate to a data file repository within a data file system operated by the data file vendor; identify a first data file directory structure for the data file repository within the data file system operated by the data file vendor”. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment. (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to “A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors”. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a “A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors” at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs [0115] “Processor(s) 501 (or central processing unit(s) (CPU(s))) ... configured to assist in execution of computer-readable instructions stored ... tangible computer-readable storage medium.” of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner.  (See also MPEP § 2106.05 (d)(II))
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrates the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general-purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 5, 7, 10, 11, 13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al., US 20210081379, hereinafter Buehne in view of Saika, Pub. No.: US 2005/0131902, hereinafter Saika.

As per claim 1, A system (With respect to claim 1, Buehne discloses) configured for transferring data files, the system comprising: one or more hardware processors configured by machine-readable instructions to: provide a location for saving transferred data files; (Buehne [0002] “Data migration is often required when organizations or individuals upgrade computer systems, merge existing systems, replatform operating systems in which the database resides, or transfer data between locations.”)

identify an operating system associated with the data files; identify a database system associated with the data files; (Buehne [0118]: “The components input 602 (e.g., system data 612) pulled and/or pushed from the source systems 404 and the target systems 408 may include one or a combination of information from the source systems 404, including information on data objects to be migrated to the target systems 408, source/target information (e.g., database specifications, metrics, attributes, configuration data, and/or the like), operating system configurations”)

enter credential information into a credential user interface provided by a data file vendor; navigate to a data file repository within a data file system operated by the data file vendor; identify a first data file directory structure for the data file repository within the data file system operated by the data file vendor; (Buehne [0099]: “An authentication access engine may evaluate rules and conditions under which users may access elements of the infrastructure 402 ... the login engine may evaluate the particular credentials, profiles, etc. associated with each authenticated user.”)

(With respect to claim 1, Buehne does not explicitly disclose) create a second data file directory structure on a customer data file system; and copy the data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system.  
However, Buehne in view of Saika teaches a step for configuring the destination file server (i.e., “the second data file system”) comprising a file system and having an OS specialized for file sharing services (i.e., “copy the data files from the first data file directory structure”) capable of hosting “directory structure in the customer data file system”. (Saika [0048] and [FIG 1] element 40, 50: “the file sharing system is constituted comprising a transfer source file server 10 that comprises a file system 20, and a transfer destination file server 40 that comprises a file system 50. The file servers 10 and 40 may be devices that implement a file sharing protocol in a general purpose OS, or may be devices (NAS) having an OS, specialized for file sharing services.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Saika with the combined system of Buehne for the advantageous purpose of hosting file sharing services over the network between a plurality of computer system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Saika into the system of Buehne because, they are analogous art as being directed to the same field of endeavor, the method of data migration/transfer and hosting/sharing information in a related community.

Claims 2, 3, 8, 9, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Saika, further in view of Maddux et al. Pub. No.: US 2002/0124245 hereinafter Maddux and Trivedi et al., Pub. No.: US 20090030971, hereinafter Trivedi.

As per claim 2, The system of claim 1, (With respect to claim 2, Buehne does not explicitly disclose) wherein the data files comprise at least one of enterprise application software, patches for the enterprise application software, and support documentation for the enterprise application software and the patches; wherein the data files are related to one or more operating systems; 
However, Maddux discloses a step for providing GUI allows a user manage system configuration (such as, language setting, license model, OS version and patch level) by defining packages or utilities to be pushed to a target machine during operating system installation. (Maddux US 20020124245 claim 45: “A client/server application with a browser based GUI that permits a user to select microcomputer(s) and apply an operating system configuration comprising  ...  a hardware configuration form that allows a user to designate a machine or components of a machine as compatible with a specific OS version and patch level. a software configuration form that allows a user to define and choose and configure an operating system installation by language, license model, version and patch level. a software and system configuration management form that allows a user to generically define packages or utilities to be pushed to a target machine during operating system installation.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Maddux with the combined system of Buehne for the advantageous purpose of providing regular system maintenance on the file server to consistently maintain optimum level of system performance.

 (Buehne and combined also do not explicitly disclose) wherein the first data file directory structure comprises a link identifying a group of files; wherein the group of files comprises files related to at least one of a particular application and a particular version of the data files; wherein the second data file directory structure comprises a temporary second data file folder and a final second data file directory; 
However, Trivedi discloses a step for creating a link to file location to perform a necessary operation such as updating files at the location and etc. (Trivedi [0113] “An example of this would include a file located in the source computing environment that is linked to a shortcut or file located within the destination computing environment. Linking the file with another file or shortcut causes the files to update each other.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Trivedi with the combined system of Buehne for the advantageous purpose of allowing users conveniently access the target file location to perform necessary system maintenances.

(Buehne discloses) and wherein copying the data files from the first data file directory structure to the second data file directory structure comprises one of verifying the second data file directory structure and copying the data files (Buehne [0121] “... the migration infrastructure 402 may model the databases and configure a migration plan that, among other things, minimizes downtime, maximizes transfer speeds, and ensures data integrity and validation (ensuring that all of the data has been transferred).  [0122] “For example, the migration analysis may identify invalid objects in the source databases 404 that can be verified against invalid objects in the target databases after migration has taken place.”)

(Buehne and combined also do not explicitly disclose) to the temporary second data file folder and moving the data files from the temporary second data file folder to the final second data file directory after copying the data files to the temporary second data file folder.  
However, Trivedi teaches a step for proxy location for creating a temporary drop (i.e., “moving the data files from the temporary second data file folder to the final second data file directory”) for an intermediary computing environment. (Trivedi [0091] “Proxy locations are, in one embodiment, temporary drop or drag locations depending on whether the location is within a source computing environment, a destination computing environment, or an intermediary computing environment. [0092] “... transfers to a local proxy location 255 within the local computing environment 202, then transfers to a remote proxy location 254 within the first remote computing environment 204. [0109] “if the data operation is a copy operation, then the data item is copied onto the drop target in the destination environment (step 532) ... if the data operation is a move operation then the data item is moved to the drop target in the destination environment (step 524), and the data item is deleted from the source environment (step 529).)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Trivedi with the combined system of Buehne for the advantageous purpose of providing intermediary computing environment to perform necessary file operations prior to commit final result at the target file system, which improves security and integrity of file system.

As per claim 3, The system of claim 1, (Buehne  discloses) wherein the one or more hardware processors are further configured by machine- readable instructions to identify one or more delay times for copying at least one data file type before entering credential information into a credential user interface provided by the data file vendor; (Buehne [0099]: “An authentication access engine may evaluate rules and conditions under which users may access elements of the infrastructure 402 ... the login engine may evaluate the particular credentials, profiles, etc. associated with each authenticated user.”)

(Buehne  does not explicitly disclose) wherein copying the data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system comprises, identifying one or more of the at least one data file type, and delaying a request to copy the one or more of the at least one data file type by one of the one or more delay times; and wherein the at least one data file type comprises a Portable Document Format (PDF) and a SAR/CAR file type.  
However, Trivedi teaches a method of performing delaying transfer cycle by a period of time corresponding to the transfer cycles order of priority (Trivedi [0066] “a transfer cycle common among data types; a transfer cycle delayed by a period of time corresponding to the transfer cycles order of priority within a listing of transfer cycles that is prioritized according to the point in time during which each transfer cycle was initiated; or any combination of the above types of transfer cycle”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Trivedi with the combined system of Buehne for the advantageous purpose of ensuring the transferring data files over the network by confirming and validating each steps of data transfer, enhancing reliability and security of system.

As per claim 4, The system of claim 1, (Buehne discloses) wherein the one or more hardware processors are further configured by machine-readable instructions to: create a log file, wherein the log file comprises one or more of information received from the user, requests sent to the data file vender, response messages received from the data file vendor, and error messages, (Buehne [0102] “To run and control the migrations on a migration control server system 100-1, a special sub-directory structure may be created, with all directories created automatically during the setup procedure, to store all migration scripts, log files, scheduler-specific specifications, and/or the like.)

wherein at least one of the response messages comprises names of the data files; create a configuration file, wherein the configuration file comprises criteria for copying the data files from the first data file directory structure to the second data file directory structure;  (Buehne [0102] “To run and control the migrations on a migration control server system 100-1, a special sub-directory structure may be created, with all directories created automatically during the setup procedure, to store all migration scripts, log files, scheduler-specific specifications, and/or the like. The migration control server system 100-1 may be configured to provide or may include a scheduler computer system (“scheduler”) may be configured to control when migration scripts are executed by a source server system 404 and a target server system 408.”)

utilize the log file and second data file directory structure to verify the second data file directory includes information related to one or more data files not downloaded to the second data file directory structure; and one of, re-copy one or more data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system, wherein the re-copying of the one or more data files comprises copying the one or more data files not downloaded to the second data file directory structure, and manually download to the second data file directory structure the one or more data files not downloaded to the second data file directory structure. (Buehne [0122] “The migration analysis may also include identification and classification of a plurality of objects stored within the source databases 404. For example, the migration analysis may identify invalid objects in the source databases 404 that can be verified against invalid objects in the target databases after migration has taken place. The migration analysis may also identify and self-correct issues, such as exceptionally large database tables that may need to be subdivided into smaller units and/or compressed. The migration analysis may also identify objects associated with security requirements, maximum offline requirements, data integrity requirements, redundancy requirements, and/or the like that would require special handling during the migration procedure.”)  

As per claim 5, The system of claim 4, wherein the information received from the user comprises (Buehne discloses) the location for saving transferred data files, the data file operating system type, and the database system associated with the transferred data files.  (Buehne [0002] “Data migration is often required when organizations or individuals upgrade computer systems, merge existing systems, replatform operating systems in which the database resides, or transfer data between locations.”)

Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Saika, further in view of Cui et al., US 20200026538, hereinafter Cui.

As per claim 6, The system of claim 4, wherein utilizing the log file and second data file directory structure to verify the second data file directory comprises information related to one or more data files not downloaded to the second data file directory structure comprises (Buehne discloses)  providing a customer key, enterprise component, and customer contact information; wherein the customer key, enterprise component, and customer contact information are utilized to identify a customer, an enterprise component type, and the customer respectively; (Buehne [0098] “The infrastructure 402 may store information about users and providers to facilitate the identity and access management in the endpoint profile data storage 101C disclosed herein. In some embodiments, the identity management engine may control information about end users and providers that utilize the services provided by the infrastructure 402.”)

(Buehne does not explicitly discloses)  wherein utilizing the log file and second data file directory structure to verify the second data file directory structure includes each of the names of the data files comprises, simulating a failure rate prior to copying the data files from the first data file directory structure to the second data file directory structure, and simulating the copying of the data files from the first data file directory structure to the second data file directory structure to determine that one or more data files are not downloaded to the second data file directory structure;  
However, Cui teaches a step for configuring machine learning module to predict success rates of a VM transfer (i.e., “simulating a failure rate prior to copying the data files”) over each of the data transfer paths. (Cui [0038] “At step 630, source control module 134 inputs the prepared features (e.g., as feature vectors) into machine learning model(s) to obtain predicted success rates of a VM transfer over each of the data transfer paths.”)

and wherein the failure rate comprises a probability of a copying failure for at least one of a Portable Document Format (PDF) file type and a SAR/CAR file type.  (Cui [0014] “In another embodiment, the machine learning model(s) may be trained to predict a probability of success, also referred to herein as the predicted success rate, as opposed to simply success or failure.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Cui with the combined system of Buehne for the advantageous evaluating the quality of operation prior to the execution of data transfer.

As per claim 7,  A method of transferring data files, comprising: providing a location for saving transferred data files; identifying a data file operating system type; identifying a database system associated with the transferred data files; entering credential information into a credential user interface provided by a data file vendor; navigating to a data file repository within a data file system operated by the data file vendor; identifying a first data file directory structure for the data file repository within the data file system operated by the data file vendor; creating a second data file directory structure on a customer data file system; and copying the data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system.  
Claims 7 is analogous to claim 1 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 8, The method of claim 7, wherein the data files comprise at least one of enterprise application software, patches for the enterprise application software, and support documentation for the enterprise application software and patches for an operating system related to the customer data file system; wherein the first data file directory structure comprises a link identifying a group of files; wherein the group of files comprises one of a particular application and a particular version of the data files; wherein the second data file directory structure comprises a temporary second data file folder and a final second data file directory; and wherein copying the data files from the first data file directory structure to the second data file directory structure comprises one of verifying accuracy of the second data file directory structure and copying the data files to the temporary second data file folder and moving the data files from the temporary second data file folder to the final second data file directory.  
Claims 8 is analogous to claim 2 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 9,  The method of claim 7, further comprising identifying one or more delay times for copying at least one data file type before entering credential information into a credential user interface provided by a data file vendor, and wherein copying the data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system comprises; identifying one or more of the at least one data file type; and delaying a request to copy the one or more of the at least one data file type by one of the one or more delay times; and wherein the at least one data file type comprises a Portable Document Format (PDF) and a SAR/CAR file type.  
Claims 9 is analogous to claim 3 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 10, The method of claim 7, further comprising: creating a log file before entering credential information into a credential user interface provided by a data file vendor, wherein the log file comprises one or more of information received from the user, requests sent to the data file vender, response messages received from the data file vendor, 
wherein at least one of the response messages comprises names of the data files, and error messages; creating a configuration file, wherein the configuration file comprises criteria for copying the data files from the first data file directory structure to the second data file directory structure; utilizing the log file and second data file directory structure to verify the second data file directory comprises including each of the names of the data files and displaying names of one or more data files not downloaded to the second data file directory structure, re-copying the data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system, wherein the re-copying of the data files comprises copying the one or more data files not downloaded to the second data file directory structure: and manually downloading, to the second data file directory structure, the one or more data files not downloaded to the second data file directory structure. 
Claims 10 is analogous to claim 4 except that it is directed to a method and is rejected under the same rationale as indicated above.
 
As per claim 11, The method of claim 10, wherein the information received from the user at least comprises the location for saving transferred data files, the data file operating system type, and the database system associated with the transferred data files.
Claims 11 is analogous to claim 5 except that it is directed to a method and is rejected under the same rationale as indicated above.
  
As per claim 12,  The method of claim 10, wherein utilizing the log file and second data file directory structure to verify the second data file directory includes each of the names of the data files further comprises: providing a customer key, an enterprise component, and customer contact information, wherein the customer key, enterprise component, and customer contact information are utilized to identify a customer, an enterprise component type, and the customer respectively; simulating a failure rate prior to copying the data files from the first data file directory structure to the second data file directory structure, wherein the failure rate comprises a probability of a copying failure for at least one of a Portable Document Format (PDF) file type and a SAR/CAR file type; and simulating the copying of the data files from the first data file directory structure to the second data file directory structure to determine whether the log file and the second data file directory structure may be used to verify the second data file directory structure includes each of the names of the data files and display the names of one or more data files not downloaded to the second data file directory structure. 
Claims 12 is analogous to claim 6 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 13,  A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for transferring data files, the method comprising: providing a location for saving transferred data files; identifying a data file operating system type; identifying a database system associated with the transferred data files; entering credential information into a credential user interface provided by a data file vendor; navigating to a data file repository within a data file system operated by the data file vendor; identifying a first data file directory structure for the data file repository within the data file system operated by the data file vendor; creating a second data file directory structure on a customer data file system; and copying the data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system. 
Claims 13 is analogous to claim 1 except that it is directed to a apparatus and is rejected under the same rationale as indicated above.
 
As per claim 14, The computer-readable storage medium of claim 13, wherein the data files comprise at least one of enterprise application software, patches for the enterprise application software, and support documentation for the enterprise application software and patches for an operating system related to the customer data file system; wherein the first data file directory structure comprises a link identifying a group of files; wherein the group of files comprises one of a particular application and a particular version of the data files; wherein the second data file directory structure comprises a temporary second data file folder and a final second data file directory; and wherein copying the data files from the first data file directory structure to the second data file directory structure comprises one of verifying accuracy of the second data file directory structure and copying the data files to the temporary second data file folder and moving the data files from the temporary second data file folder to the final second data file directory. 
Claims 14 is analogous to claim 2 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.

As per claim 15, The computer-readable storage medium of claim 13, wherein the method further comprises identifying one or more delay times for copying at least one data file type before entering credential information into a credential user interface provided by a data file vendor, and wherein copying the data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system comprises; identifying one or more of the at least one data file type; and delaying a request to copy the one or more of the at least one data file type by one of the one or more delay times; and wherein the at least one data file type comprises a Portable Document Format (PDF) and an SAR/car file type. 
Claims 15 is analogous to claim 3 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.
 
As per claim 16, The computer-readable storage medium of claim 13, wherein the method further comprises: creating a log file before entering credential information into a credential user interface provided by a data file vendor, wherein the log file comprises one or more of information received from the user, requests sent to the data file vender, and response messages received from the data file vendor, wherein at least one of the response messages comprises names of the data files, and error messages; creating a configuration file, wherein the configuration file comprises criteria for copying the data files from the first data file directory structure to the second data file directory structure; utilizing the log file and second data file directory structure to verify the second data file directory structure includes each of the names of the data files and displaying the names of one or more data files not downloaded to the second data file directory structure; re-copying the data files from the first data file directory structure within the data file system operated by the data file vendor to the second data file directory structure in the customer data file system, wherein the re-copying of the data files comprises copying the one or more data files not downloaded to the second data file directory structure; and manually downloading, to the second data file directory structure, the one or more data files not downloaded to the second data file directory structure. 
Claims 16 is analogous to claim 4 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.

As per claim 17, The computer-readable storage medium of claim 16, wherein the information received from the user at least comprises the location for saving transferred data files, the data file operating system type, and the database system associated with the transferred data files.  
Claims 17 is analogous to claim 5 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.

As per claim 18,  The computer-readable storage medium of claim 16, wherein utilizing the log file and second data file directory structure to verify the second data file directory structure includes each of the names of the data files further comprises: providing a customer key, enterprise component, and customer contact information, wherein the customer key, enterprise component, and customer contact information are utilized to identify a customer, an enterprise component type, and the customer respectively; wherein utilizing the log file and second data file directory structure to verify the second data file directory includes each of the names of the data files further comprises: simulating a failure rate prior to copying the data files from the first data file directory structure to the second data file directory structure, wherein the failure rate comprises a probability of a copying failure for at least one of a Portable Document Format (PDF) file type and a SAR/CAR file type; and wherein utilizing the log file and second data file directory structure to verify the second data file directory includes each of the names of the data files further comprises: simulating the copying of the data files from the first data file directory structure to the second data file directory structure to determine whether the log file and the second data file directory structure may be used to verify the second data file directory includes each of the names of the data files and display the names of one or more data files not downloaded to the second data file directory structure.
Claims 18 is analogous to claim 6 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.
 
Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
METHOD AND APPARATUSES FOR TRANSFERRING DATA FOR MULTIPLE APPLICATIONS THROUGH A SINGLE COMMUNICATION LINK IN RESPONSE TO AUTHENTICATION INFORMATION (Patent Number 6,085,249, Wang et al.) - A method and apparatus for transferring data in response to authentication information. Authentication information is transmitted from a client computer to a server computer to authorize access to restricted data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/SYED H HASAN/Primary Examiner, Art Unit 2154